ACCEPTED
                                                                                          01-15-00350-cv
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                  10/14/2015 10:20:32 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK




                               NO. 01-15-00350-CV          FILED IN
                                                    1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                                                   10/14/2015 10:20:32 AM
                       IN THE COURT OF APPEALS      CHRISTOPHER A. PRINE
                    FOR THE FIRST DISTRICT OF TEXAS         Clerk
                             AT HOUSTON, TEXAS


                                SHAN KOVALY,
                                  Appellant,
                                         v.
                  TULSIDAS KURVANKA, M.D., ET AL. AND
                     IKEDINOBI U. ENI, M.D., ET AL.,
                              Appellees.


                    On Appeal from the 113th District Court
                   Harris, County, Texas, Cause No. 2014-66001
                             (Hon. Michael Landrum)


     UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
      IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
        EXTENSION OF TIME TO FILE BRIEF OF APPELLEES


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:
         Appellees Ikedinobi U. Eni, M.D., Ikedinobi U. Eni, M.D., P.A., and Eni

Health Care (the “Eni Appellees”), pursuant to rules 10.5(b) and 38.6(d) of the

Texas Rules of Appellate Procedure, respectfully submit this Unopposed Motion

for Extension of Time to File Brief of Appellees, and represent as follows:




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                  PAGE 1
D/934323v1
         1.   This is an appeal from the Final Summary Judgment signed by the

Hon. Michael Landrum on March 20, 2015.

         2.   This Court filed the clerk’s record on July 31, 2015.

         3.   On September 17, 2015, this Court filed the Brief of Appellant.

         4.   On September 18, 2015, this Court granted an extension of time for

two of the Appellees, Tulsidas Kurvanka, M.D. and Northwest Houston

Cardiology, P.A., to file their Brief of Appellees, through and including December

3, 2015.

         5.   The Brief of the Eni Appellees is due on October 19, 2015, per rule

38.6(b) of the Texas Rules of Appellate Procedure. The Eni Appellees hereby

request a forty-five (45) day extension of time to file their Brief of Appellees,

thereby extending their deadline to the same deadline as the other Appellees,

December 3, 2015.

         6.   This is the Eni Appellees’ first request for an extension of time to file

their Brief of Appellees.

         7.   Counsel for Appellant, Iain G. Simpson, does not oppose the

requested extension of forty-five (45) days.

         8.   Appellees’ lead counsel, Diana L. Faust, has the following scheduling

conflicts during the initial briefing period and beyond, which preclude her from


UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                    PAGE 2
D/934323v1
giving her undivided attention to the research, record review, and drafting of the

Brief of the Eni Appellees by the current deadline:

             a.    Preparation of proposed Judgment for submission to the
                   Court on September 23, 2015 in Lyda Swinerton
                   Builders, Inc., Plaintiff v. Oklahoma Surety Company,
                   Defendant, in the United States District Court, Southern
                   District of Texas, Houston Division, Civil Action No.
                   4:12-CV-1759.

             b.    Assist with preparation of Brief of Appellant for filing on
                   September 28, 2015, in Capson Physicians Insurance
                   Company, Appellant/Cross-Appellee v. MMIC Insurance,
                   Inc., Appellee/Cross-Appellant v. MMIC Insurance, Inc.,
                   et al., in the Eighth Circuit Court of Appeals, St Louis,
                   Missouri, Case Nos. 15-2459, and 15-2575.

             c.    Assist with preparation of Brief of Appellant for filing on
                   September 28, 2015 in Columbia Plaza Medical Center
                   of Fort Worth, Subsidiary, L.P. a/k/a Plaza Medical
                   Center of Fort Worth, Appellant v. Jessica Jimenez, et
                   al., in the Second District Court of Appeals, Fort Worth,
                   Texas, No. 02-15-000275-CV.

             d.    Assist with preparation of Reply Brief of Appellants for
                   anticipated filing on October 5, 2015 in Great American
                   Lloyds Insurance Company, et al., Appellants v. Vines-
                   Herrin Custom Homes, L.L.C., et al., Appellees, in the
                   Fifth District Court of Appeals, Dallas, Texas, No. 05-
                   15-00230-CV.

             e.    Preparation of Defendant’s Motion for Judgment
                   Notwithstanding the Verdict for filing on October 7,
                   2015 in Claudia Davila and Adrian Davila, Plaintiffs v.
                   Carlos Hernandez, M.D., Defendant, in the 293rd District
                   Court, Maverick County, Texas, Cause No. 14-03-
                   29330-MCV.


UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                     PAGE 3
D/934323v1
             f.   Assist with preparation of Defendants’ Proposed Charge
                  of the Court for submission to the court on October 9,
                  2015 in Margarita Ortegon, Plaintiff v. Roderick Legier
                  and First Student, Inc., Defendants, in the 127th District
                  Court, Harris County, Texas, Cause No. 2012-47786.

             g.   Prepare for and present October 12, 2015 oral argument
                  in Haley Hebner and Darrin Scott, Individually and as
                  Next Friends of R.M.S., a Minor, Petitioners, v.
                  Nagakrishna Reedy, M.D. and New Braunfels Ob/Gyn,
                  P.A., Respondents, in the Supreme Court of Texas, No.
                  14-0593.

             h.   Assist with preparation of Motion for Rehearing and
                  Motion for Rehearing En Banc for anticipated filing on
                  October 19, 2015 in Javier Alonso, Individually,
                  Appellant v. Mary Martinez, Appellee, in the Thirteenth
                  District Court of Appeals, Corpus Christi, Texas, No. 13-
                  14-00346-CV.

             i.   Assist with preparation of Motion for Rehearing and
                  Motion for Rehearing En Banc for anticipated filing on
                  October 19, 2015 in Ricardo Martinez, M.D. and Albert
                  Pena, M.D., Appellants v. Maria Gonzales, et al.,
                  Appellees, in the Thirteenth District Court of Appeals,
                  Corpus Christi, Texas, No. 13-14-00241-CV.

             j.   Preparation of Defendant’s post-judgment motions for
                  anticipated filing on October 23, 2015 in Lyda Swinerton
                  Builders, Inc., Plaintiff v. Oklahoma Surety Company,
                  Defendant, in the United States District Court Southern
                  District of Texas, Houston Division, Civil Action No.
                  4:12-cv-1759.

             k.   Assist with preparation of Brief of Appellees for
                  anticipated filing on October 23, 2015 in Tanyee
                  Monique Johnson, Appellant v. Dr. Scott Harris, et al.,
                  Appellees, in the Eighth District Court of Appeals, El
                  Paso, Texas, No. 08-15-00149-CV.

UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                   PAGE 4
D/934323v1
              l.   Preparation of Appellant’s Motion for Rehearing for
                   anticipated filing on November 2, 2015 in American
                   Dream Team, Inc., Appellant v. Citizens State Bank,
                   Appellee, in the Sixth District Court of Appeals,
                   Texarkana, Texas, No. 06-14-00117-CV.

              m.   Prepare for scheduled November 2, 2015 oral argument
                   in Centerpoint Builders GP, LLC and Centerpoint
                   Builders, Ltd., Petitioners v. Trussway, Ltd., Respondent,
                   in the Supreme Court of Texas, No. 14-0650.

              n.   Assist with preparation of Response Brief on the Merits
                   for anticipated filing on November 2, 2015 in Brenda
                   Ponce and Ricco Gonzalez, as Natural Parents, Next
                   Friends and legal Guardians of E.G., a Minor,
                   Petitioners v. Memorial Hermann Health System d/b/a
                   Memorial      Hermann     Memorial    City    Hospital,
                   Respondent, in the Supreme Court of Texas, No. 15-
                   0042.

              o.   Assist with preparation of Response to Petition for
                   Review for anticipated filing on November 9, 2015 in
                   Marcela and Jose Bustamante, as Next Friends of
                   Daniella Bustamante, Petitioners v. Enrique N. Ponte,
                   Jr., M.D., et al., Respondents, in the Supreme Court of
                   Texas, No. 15-0509.

              p.   Assist with preparation of Petitioners’ Brief on the
                   Merits for anticipated filing on November 9, 2015 in
                   Juan Francisco Montalvo, M.D., F.A.C.O.G., et al.,
                   Petitioners v. Gabriela Lopez, Respondent, in the
                   Supreme Court of Texas, No. 15-0392.

         9.   Appellees’ co-counsel, Michelle E. Robberson has the following

scheduling conflicts during the initial briefing period and beyond, which preclude




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                    PAGE 5
D/934323v1
her from giving her undivided attention to the research, record review, and drafting

of the Brief of the Eni Appellees by the current deadline:

             a.    Preparation of Petitioner’s Reply Brief on the Merits for
                   filing on September 21, 2015 in Giovanni Homes Corp.,
                   Petitioner v. Oncor Electric Delivery Co., L.L.C.,
                   Respondent, in the Supreme Court of Texas, No. 14-
                   0702.

             b.    Preparation of Reply Brief of Appellants for anticipated
                   filing on October 5, 2015 in Great American Lloyds
                   Insurance Company, et al., Appellants v. Vines-Herrin
                   Custom Homes, L.L.C., et al., Appellees, in the Fifth
                   District Court of Appeals, Dallas, Texas, No. 05-15-
                   00230-CV.

             c.    Preparation of Defendant JetPay, LLC’s Proposed Jury
                   Instructions and Verdict Form for inclusion in the Joint
                   Pretrial Order for filing on October 5, 2015 in BCC
                   Merchant Solutions, Inc., Plaintiff v. JetPay, LLC, Trent
                   R. Voigt and Merrick Bank Corporation, Defendants, in
                   the United States District Court, Northern District of
                   Texas, Dallas Division, Civil Action No. 3:12-CV-5185-
                   B.

             d.    Preparation of Defendants’ Proposed Charge of the Court
                   for submission to the court on October 9, 2015 in
                   Margarita Ortegon, Plaintiff v. Roderick Legier and
                   First Student, Inc., Defendants, in the 127th District
                   Court, Harris County, Texas, Cause No. 2012-47786.

             e.    Prepare for and attend October 12, 2015 hearing on in-
                   camera inspection and Defendant’s Motion for Partial
                   Summary Judgment in Ruthie Allen, Plaintiff v.
                   Greyhound Lines, Inc., et al., Defendants, in County
                   Court at Law No. 3, Dallas County, Texas, Cause No.
                   CC-13-05789-C.


UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                   PAGE 6
D/934323v1
               f.    Preparation of post-judgment motions for anticipated
                     filing on October 16, 2015 in Michael & Diane Pezzulli,
                     Plaintiffs v. Billy Joplin’s Compressor Services, Inc., et
                     al., Defendants, in the 296th District Court, Collin
                     County, Texas, Cause No. 296-02220-2013.

               g.    Prepare for and attend October 22, 2015 hearing on
                     Defendant’s Second Amended Motion for Leave to
                     Designate Responsible Third Party in Joseph
                     Bustamante, Plaintiff v. Aerohead Group, Inc.,
                     Defendant, in the 45th District Court, Bexar County,
                     Texas, Cause No. 2015-CI-05638.

               h.    Preparation of proposed jury questions, instructions, and
                     definitions due on October 23, 2015 in Irma Aguilar,
                     Plaintiff v. Braum’s, Inc., Defendant, in the 101st District
                     Court, Dallas County, Texas, Cause No. DC-14-06458.

               i.    Preparation of Response to Petition for Review for
                     anticipated filing on November 9, 2015 in Marcela and
                     Jose Bustamante, as Next Friends of Daniella
                     Bustamante, Petitioners v. Enrique N. Ponte, Jr., M.D.,
                     et al., Respondents, in the Supreme Court of Texas, No.
                     15-0509.

               j.    Prepare for and attend Pattern Jury Charge Committee
                     meeting (Malpractice, Premises, Products volume)
                     scheduled for November 13, 2015 in Austin, Texas.

               k.    Preparation of Brief of Appellant for anticipated filing on
                     December 2, 2015 in Karla C. Liang, Appellant v.
                     Shawanna Edwards, Appellee, in the Fifth District Court
                     of Appeals, No. 05-15-01038-CV.

         10.   The Eni Appellees assert that their request for extension of time is

reasonable under the circumstances of this case as detailed herein.           The Eni

Appellees seek this requested extension in the interests of justice and judicial

UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                        PAGE 7
D/934323v1
economy, not for purposes of delay or because of any intentional or deliberate

failure by Appellees or their counsel to comply with the appellate rules.

         THEREFORE, Appellees Ikedinobi U. Eni, M.D., Ikedinobi U. Eni, M.D.,

P.A., and Eni Health Care respectfully pray this Court grant this Motion and issue

an Order granting an extension of time of forty-five (45) days from October 19,

2015, so that the Brief of the Eni Appellees will be due on or before December 3,

2015, and for such other and further relief as this Court deems just.




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                                PAGE 8
D/934323v1
                                     Respectfully submitted,

                                     COOPER & SCULLY, P.C.


                                     By: /s/Diana L. Faust
                                         DIANA L. FAUST
                                         diana.faust@cooperscully.com
                                         Texas Bar No. 00793717
                                         MICHELLE E. ROBBERSON
                                         michelle.robberson@cooperscully.com
                                         Texas Bar No. 16982900

                                     900 Jackson Street, Suite 100
                                     Dallas, Texas 75202
                                     Telephone: (214) 712-9500
                                     Facsimile: (214) 712-9540

                                     SPROTT NEWSOM LUNCEFORD
                                     QUATTLEBAUM MESSENGER

                                     JOEL RANDAL SPROTT
                                     sprott@sprottnewsom.com
                                     Texas Bar No. 18971580
                                     KRISTEN N. BLANCHARD
                                     blanchard@sprottnewsom.com
                                     Texas Bar No. 24079895
                                     2211 Norfolk, Suite 1150
                                     Houston, Texas 77098
                                     Telephone: (713) 523-8338
                                     Facsimile: (713) 523-9422

                                     ATTORNEYS FOR APPELLEES/
                                     IKEDINOBI U. ENI, M.D.,
                                     IKEDINOBI U. ENI, M.D., P.A.,
                                     AND ENI HEALTH CARE




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                           PAGE 9
D/934323v1
                     CERTIFICATE OF CONFERENCE

      I hereby certify that on October 9, 2015, Diana L. Faust, counsel for
Appellees, emailed counsel for Appellant, Iain Simpson, regarding the motion to
extend the deadline for filing the Brief of Appellees. On the same day, Mr.
Simpson emailed Ms. Faust and advised he does not oppose the requested
extension.


                                     /s/Diana L. Faust
                                     DIANA L. FAUST




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                            PAGE 10
D/934323v1
                         CERTIFICATE OF SERVICE
      I hereby certify that I served a true and correct copy of this Unopposed
Motion for Extension of Time to File Brief of Appellees upon on all counsel of
record, via efile, on this the 14th day of October, 2015, at the following address:

Mr. Iain Simpson                                                      VIA EFILE
iain@simpsonpc.com
Simpson, P.C.
1333 Heights Boulevard, Suite 102
Houston, Texas 77008
Lead Counsel for Appellant
Mr. Steven R. Davis                                                   VIA EFILE
sdavis@davis-davislaw.com
Mr. John A. Davis, Jr.
jdavis@davis-davislaw.com
Davis & Davis
440 Louisiana, Suite 1850
Houston, Texas 77002
Co-Counsel for Appellant
Mr. James Edwards                                                     VIA EFILE
jbe@malpracticedefense.com
Mr. Donald Stephens
dss@malpracticedefense.com
Edwards & Stephens
12603 Southwest Freeway, Suite 200
Stafford, Texas 77477
Counsel for Appellees
Tulsidas S. Kuruvanka, M.D., and
Northwest Houston Cardiology, P.A.


                                       /s/Diana L. Faust
                                      DIANA L. FAUST




UNOPPOSED MOTION OF APPELLEES IKEDINOBI U. ENI, M.D.,
IKEDINOBI U. ENI, M.D., P.A., AND ENI HEALTH CARE FOR
EXTENSION OF TIME TO FILE BRIEF OF APPELLEES                               PAGE 11
D/934323v1